DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10, 11, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2017/0352311; hereinafter Lee).


Regarding claim 1, Lee discloses a display panel ([0002]; Figure 15), comprising 
a gate driving circuit (Comprising at least one of 410, 413, 415) arranged in a GOA region (Collection of drivers including scan drivers [0055] may be formed on the substrate [0054])1, 
a first pixel module (Comprising PXL1) arranged in a first display region (Comprising AA1) and 
a second pixel module (Comprising at least one of PXL2, PXL3) arranged in a second display region (Comprising at least one of AA2, AA3), wherein 
the first pixel module (Comprising PXL1) comprises a first pixel circuit [0204], and 
the second pixel module (Comprising at least one of PXL2, PXL3) comprises a second pixel circuit ([0205], [0206]); 
the gate driving circuit (Comprising at least one of 410, 413, 415) is configured to respectively provide corresponding gate driving signals for the first pixel [0410] circuit and the second pixel circuit ([0208], [0209]); and 
in the first display region (Comprising AA1), the number of columns of the pixel circuit comprised by the first pixel module (Comprising PXL1) is greater than the maximum number of columns of the pixel circuit (By a difference quantified by the number of columns formed between D3 and Dm-2) comprised by the second pixel module (Comprising at least one of PXL2, PXL3) in the second display region (Comprising at least one of AA2, AA3); the display panel further comprises 
a load structure (Comprising 440) arranged in a non-display region (Figure 14: Comprising at least one of NA1...NA3)2, wherein 
the load structure (Comprising 440) is electrically connected (By SL1 and at least one among 413, 415) to the gate wiring (Comprising at least one of groups among S21...S2j, S31...S3j); 
the gate wiring (Comprising at least one groups among S21...S2j, S31...S3j) is the wiring between the gate driving circuit (Comprising at least one of 413, 415) and the second pixel circuit (Comprising at least one PXL2, PXL3) for providing corresponding gate driving signals to the second pixel circuit ([0208], [0209]).

Regarding claim 2, Lee discloses the display panel according to claim 1.  Lee discloses the panel wherein the first display region (Comprising AA1 of Figure 15) is an active display region [0033]3.

Regarding claim 8, Lee discloses the display panel according to claim 1.  Lee discloses the panel wherein the loading structure (Comprising 440 of Figure 15) comprises resistance wiring (Comprising RL1 of Figure 6)4.

Regarding claim 10, Lee discloses a display device, comprising a display panel ([0002]; Figure 15), wherein the display panel comprises 
a gate driving circuit (Comprising at least one of 410, 413, 415) arranged in a GOA region (Collection of drivers including scan drivers [0055] may be formed on the substrate [0054]), 
a first pixel module (Comprising PXL1) arranged in a first display region (Comprising AA1), and 
a second pixel module (Comprising at least one of PXL2, PXL3) arranged in a second display region (Comprising at least one of AA2, AA3); 
the first pixel module (Comprising PXL1) comprises a first pixel circuit [0204] and 
the second pixel module (Comprising at least one of PXL2, PXL3) comprises a second pixel circuit ([0205], [0206]); 
the gate driving circuit (Comprising at least one of 410, 413, 415) is configured to respectively provide corresponding gate driving signals for the first pixel circuit [0410] and the second pixel circuit ([0208], [0209]); and 
in the first display region (Comprising AA1), the number of columns of the pixel circuit comprised by the first pixel module (Comprising PXL1) is greater than the maximum number of columns of the pixel circuit (By a difference quantified by the number of columns formed between D3 and Dm-2) comprised by the second pixel module (Comprising at least one of PXL2, PXL3) in the second display region (Comprising at least one of AA2, AA3); the display panel further comprises 
a load structure (Comprising 440) arranged in a non-display region (Figure 14: Comprising at least one of NA1...NA3), wherein 
the load structure (Comprising 440) is electrically connected (By SL1 and at least one among 413, 415) to the gate wiring (Comprising at least one of groups of S21...S2j, S31...S3j); 
the gate wiring (Comprising at least one of groups of S21...S2j, S31...S3j) is the wiring between the gate driving circuit (Comprising at least one of 413, 415) and the second pixel circuit (Comprising at least one of PXL2, PXL3) for providing corresponding gate driving signals to the second pixel circuit ([0208], [0209]).

Device claims 11, 17 are rejected as reciting limitations similar to those recited in device claims 2, 8 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. (2018/0366066; hereinafter Kim).

Regarding claim 3, Lee discloses the display panel according to claim 1.  Lee discloses the panel further comprising a driving integrated circuit (Comprising 450 of Figure 15), wherein the drive integrated circuit (Comprising 450) is arranged on a first side edge of the display panel (Oriented with respect to a side of AA1); the second display region (Comprising at least one of AA2, AA3) arranged on a second side edge of the display panel (Oriented with respect to a side of AA1, differing from the side of AA1 most adjacent 450), wherein the second side edge (Closest at least one of AA2, AA3) is a side edge (Of AA1) opposite the first side edge (Closest 450).
Lee does not explicitly disclose the panel wherein the loading structure is arrange of a side edge opposite to the side edge the drive integrated circuit is arranged.
In the same field of endeavor, Kim discloses a display device [0002] with examples of loads (Comprising either of La in Figure 7, Lb of Figure 9) in a region/side (A of Figure 2; [0032], [0034]) of the display area (Comprising DA) opposing the side occupied by an integrated driving circuit (Comprising 120; [0057]).  This is among measures implemented to suppress abnormal driving phenomenon [0106].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Lee to be modified wherein the loading structure is arrange of a side edge opposite to the side edge the drive integrated circuit is arranged, in view of the teaching of Kim, to suppress abnormal driving phenomenon.

Device claim 12 is rejected as reciting limitations similar to those recited in device claim 3.


ii.	Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nishimura et al. (2008/0129718; hereinafter Nishimura).

Regarding claim 5, Lee discloses the display panel according to claim 1.  Lee discloses the panel wherein the loading structure comprises a capacitive circuit, the capacitive circuit comprises at least one capacitor (Comprising CL1 of Figure 6).
Lee does not explicitly disclose the panel wherein when the number of capacitors comprised in the capacitor circuit is greater than 1, the capacitors comprised in the capacitor circuit are connected in parallel with each other.
However, Nishimura discloses implementing a capacitive load circuit within a display [0002] wherein when formed from more than a single capacitor, establishes the plurality of capacitors in a parallel configuration (Claim 9).  This is among measures implemented to suppress less than favorable operation resulting from increased current consumption [0024].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Lee to be modified wherein when the number of capacitors comprised in the capacitor circuit is greater than 1, the capacitors comprised in the capacitor circuit are connected in parallel with each other, in view of the teaching of Nishimura to prevent excessive current consumption.

Device claim 14 is rejected as reciting limitations similar to those recited in claim 5.

iii.	Claims (a) 6, 7, (b) 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nishimura, as respectively applied to claims 5, 14 above, and further in view of Li et al. (2018/0342194; hereinafter Li; this combination of references hereinafter referred to LNL).

Regarding claim 6, Lee in view of Nishimura discloses the display panel according to claim 5.  
Lee does not expressly state the panel comprising an insulating layer and at least two metal layers on a base substrate; the insulating layer is arranged between two adjacent metal layers; a first plate of the capacitor is arranged on one of the metal layers, and a second plate of the capacitor is arranged on the other of the metal layers.
However, conducting electrodes (metal layer) of a capacitor require separation by a dielectric/insulating layer to preclude a short circuit being formed between said electrodes, in which case the two electrodes would instead collectively function as a single wire.  By virtue of the absence of an insulating layer between two adjacent layers rendering the capacitive functionality of the two metal layers inoperable, the above limitation, although not expressly stated, is inherent.
One having ordinary skill in the art would appreciate that establishing the panel other than with an insulating layer and at least two metal layers on a base substrate, the insulating layer is arranged between two adjacent metal layers, a first plate of the capacitor is arranged on one of the metal layers, and a second plate of the capacitor is arranged on the other of the metal layers, is inherent, in view of the reasoning above.
Lee does not explicitly disclose the panel wherein when the number of capacitors comprised in the capacitor circuit is greater than 1, the first plates of the capacitors comprised in the capacitor circuit are electrically connected to each other, and the second plates of the capacitors comprised in the capacitor circuit are electrically connected to each other.
However, Nishimura implements a capacitive load within a display [0002] implementing a plurality of capacitors in a parallel arrangement (Claim 9).  The parallel configuration of capacitors, by definition, electrically connects all first capacitor electrodes together, with all second capacitor electrodes electrically connected, without first and second capacitor electrodes being electrically connected to one another.  This is among measures implemented to suppress less than favorable operation resulting from increased current consumption [0024].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Lee to be modified wherein when the number of capacitors comprised in the capacitor circuit is greater than 1, the first plates of the capacitors comprised in the capacitor circuit are electrically connected to each other, and the second plates of the capacitors comprised in the capacitor circuit are electrically connected to each other, in view of the teaching of Nishimura, to prevent excessive current consumption.
Lee in view of Nishimura does not explicitly disclose the first plate of the capacitor is electrically connected to the gate wiring.
In the same field of endeavor, Li discloses overcomes non-uniform brightness [0006] with a load compensating unit taking the form of a parallel plate capacitor (Figure 7) coupling one of capacitor electrodes (Comprising 411; see Figure 8) and gate electrodes (Comprising 32; [0072]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Lee to be modified wherein the first plate of the capacitor is electrically connected to the gate wiring, in view of the teaching of Li, to enhance brightness uniformity.

Regarding claim 7, LNL discloses the display panel according to claim 6.  
Lee does not explicitly disclose the panel comprising at least one gate metal layer and at least one source drain metal layer.
However, Li overcomes non-uniform brightness [0006] with the implementation of a gate metal layer (Comprising 32 of Figure 8) and a source drain metal layer (Comprising 33; [0073]).

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Li to be modified as further comprising at least one gate metal layer and at least one source drain metal layer, in view of the teaching of Li, to enhance brightness uniformity.

Device claims 15, 16 are rejected as reciting limitations similar to those recited in device claims 6, 7 respectively.

iv.	Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Li.

Regarding claim 9, Lee discloses the display panel according to claim 8.  Lee discloses the panel comprising an insulating layer [0041].
Lee does not explicitly disclose the panel further comprising at least two metal layers on the base substrate; the resistance wiring is arranged on the metal layer; optionally, the resistance wiring comprises at least two sub-wirings in series with each other, each of the sub-wirings is arranged on one of the metal layers respectively.
However, Li overcomes non-uniform brightness [0006] by implementing a resistor (Figure 10) with multiple bending sections (Comprising 4211; [0075]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Lee to be modified as further comprising at least two metal layers on the base substrate; the resistance wiring is arranged on the metal layer; optionally, the resistance wiring comprises at least two sub-wirings in series with each other, each of the sub-wirings is arranged on one of the metal layers respectively, in view of the teaching of Li, to preserve brightness uniformity.

Device claim 18 is rejected as reciting limitations similar to those recited in device claim 9.

Allowable Subject Matter
Claims 4, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, Lee in view of Kim discloses the display panel according to claim 3.  Lee discloses the panel (Figure 15) wherein at the second side edge of the display panel (Closest AA2, AA3), the display panel comprises a first region (Comprising one of AA2, AA3), a second region (Comprising other of AA2, AA3), and a compensation region (Wherein Vint, ELVSS are represented) arranged between the first region (Comprising one of AA2, AA3) and the second region (Comprising other of AA2, AA3); the display panel comprises a first second pixel module (Comprising one of PXL2, PXL3) arranged in a first second display region (Corresponding to one of AA2, AA3), a second second pixel module (Comprising other one of PXL2, PXL3) arranged in a second second display region (Corresponding to other one of AA2, AA3), a first loading structure (Comprising 440); the first second pixel module (Comprising one of PXL2, PXL3) comprises a first second pixel circuit ([0205], [0206]), and the second second pixel module (Comprising other one of PXL2, PXL3) comprises a second second pixel circuit ([0205], [0206]); the first gate wiring (Comprising one of groups among S21...S2j or S31...S3j) is the wiring between the gate driving circuit (Comprising one of 413, 415) and the first second pixel circuit (Comprising one of PXL2, PXL3) for providing the corresponding gate driving signals for the first second pixel circuit ([0205], [0206]); and the second gate wiring (Comprising other one of groups among S21...S2j or S31...S3j) is the wiring between the gate driving circuit (Comprising other one of 413, 415) and a second second pixel circuit (Comprising other one of PXL2, PXL3) for providing the corresponding gate drive signals to the second second pixel circuit ([0205], [0206]).
The cited prior art fails to singularly or collectively disclose the panel further comprising a second loading structure, and a third loading structure; the first second pixel module and the first load structure are arranged in the first region, the second second pixel module and the second load structure are arranged in the second region, and the third load structure is arranged in the compensation region; the first loading structure and the third loading structure are respectively electrically connected to the first gate wiring, and the second loading structure and the third loading structure are respectively electrically connected to the second gate wiring. 
Thus, claim 4 is objected to.

Device claim 13 recites limitations similar to those recited in panel claim 4.
Thus, display device claim 13 is objected to, on grounds similar to those indicated above, with respect to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Disposal of drivers on substrate descriptive of earlier embodiment applicable to the latter relied upon embodiment ([0030], [0224]).
        2 Plurality of drivers including signal delay unit [0055] is formed in a peripheral region of the substrate [0054].
        3 Description of features of an earlier embodiment applicable to the latter relied upon embodiment ([0030], [0224]).
        4 Description of features of an earlier embodiment applicable to the latter relied upon embodiment ([0030], [0224]).